                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE

  UNITED STATES OF AMERICA,                       )
                                                  )
               Plaintiff,                         )
                                                  )
  v.                                              )             No. 2:16-CV-35
                                                  )
  ALAN C. LEE,                                    )
                                                  )
               Defendant.                         )


                              MEMORANDUM AND ORDER

        This matter is before the Court on Defendant’s objections [doc. 42] to United States

  Magistrate Judge Cynthia R. Wyrick’s April Report and Recommendation (“R&R”) [doc.

  41]. The United States has responded [doc. 43], and the matter is now ripe for the Court’s

  review. See E.D. Tenn. L.R. 7.1(a). For the reasons stated below, Defendant’s objections

  [doc. 42] are OVERRULED, and Judge Wyrick’s April R&R [doc. 41] is ACCEPTED

  and ADOPTED IN WHOLE.

                                 I.     Background

        On February 23, 2016, the United States filed the instant action against Alan C. Lee,

  a self-employed attorney in Tennessee, seeking both unpaid federal income taxes and

  injunctive relief. [Doc. 1]. Service was issued to the Defendant, and Defendant executed

  a waiver of service on April 12, 2016. [Doc. 3]. Defendant thus had until May 31, 2016

  to file a response to the complaint. However, Defendant did not file any response.

        On June 15, 2016, the United States filed an application for default, pursuant to

  Federal Rule of Civil Procedure 55(a), and provided a copy of the application to Defendant


Case 2:16-cv-00035-RLJ-CRW Document 44 Filed 07/02/20 Page 1 of 16 PageID #: 538
  via electronic mail. [Doc. 4]. On July 11, 2016, the United States filed an affidavit

  supporting the application. [Doc. 6]. On July 12, 2016, the Clerk of Court entered a default

  under Rule 55(a) against Defendant for his failure to plead or otherwise defend in this

  action. [Doc. 7].

         Thereafter, on February 27, 2017, the United States filed a motion for default

  judgment, pursuant to Federal Rule of Civil Procedure 55(b), seeking entry of a monetary

  judgment against Defendant for federal income taxes, interest and penalties in the amount

  of $458,087.25, plus interest. [Doc. 9]. The United States further moved for a default

  judgment on the claim for injunctive relief. [Docs. 9, 11]. On April 4, 2017, the Clerk

  entered a default judgment against Defendant in the amount of $458,087.25 plus interest.

  [Doc. 12].

         Thereafter, on May 3, 2017, then-Magistrate Judge Clifton L. Corker entered an

  order noting that the United States’s motion for default judgment seeking injunctive relief

  did not certify that the United States had sent a copy of the motion to Defendant. [Doc.

  14]. Accordingly, Judge Corker ordered the United States to certify that it had sent the

  motion for default judgment to Defendant, and amend the filing to reflect this fact. [Id.].

  On May 4, 2017, the United States filed an amended motion for default judgment with a

  certification that it had mailed a copy of the motion to Defendant at 481 N. Susong Street,

  Newport, Tennessee. [Doc. 15].

         On June 5, 2017, Judge Corker entered an R&R, concluding that, in light of the

  default judgment entered for the monetary amount, the only remaining issue was the United

  States’s request for an injunction. [Doc. 19]. Judge Corker concluded that, in light of

                                               2

Case 2:16-cv-00035-RLJ-CRW Document 44 Filed 07/02/20 Page 2 of 16 PageID #: 539
  Defendant’s history of noncompliance, and the Internal Revenue Service’s (“IRS”) efforts

  at collection, an injunction was warranted. Thus, Judge Corker recommended that the

  Court grant a permanent injunction and order Defendant, for a period of five years: (1)

  timely make all estimated tax payments; (2) timely file yearly tax returns and pay all

  balances due within the scheduled prescribed by the IRS; (3) submit written documentation

  to the IRS demonstrating that he has made timely estimated income tax payments within

  30 days from the date that such payments were due; and (4) submit an annual certification

  with supporting documentation to the IRS showing that Defendant had timely filed his

  yearly federal tax return and paid all amounts due. [Id.]. Defendant did not file any

  objections to the R&R, and, on June 22, 2017, this Court adopted the R&R in whole. [Doc.

  20].

         On August 21, 2019, the United States filed a motion for an installment payment

  order requiring Defendant to pay $2,000 per month, in addition to a 10% surcharge. [Doc.

  22]. On the same day, the United States filed a motion to show cause and modify the

  injunction. [Doc. 23]. The United States asserted that Defendant had failed to comply

  with any of the obligations in the court’s injunction order. The United States therefore

  asked the Court to hold Defendant in contempt, command him to comply with the

  injunction, and amend the injunction to: (1) require Defendant to make quarterly written

  confirmations with the Court that he is complying with the injunction; and (2) extend the

  injunction five years from the date that the Court ruled on the motion. The United States

  further asked the Court to warn Defendant that his failure to comply with the injunction

  would result in harsher sanctions including a potential bar from operating a business or

                                             3

Case 2:16-cv-00035-RLJ-CRW Document 44 Filed 07/02/20 Page 3 of 16 PageID #: 540
  otherwise earning income not subject to federal tax withholding. The United States

  certified that a copy of this motion was mailed to Defendant at 481 N. Susong Street,

  Newport, Tennessee. [Id.].

        Defendant did not respond to either of the United States’s August 2019 motions. In

  December, this matter was reassigned to United States Magistrate Judge Cynthia R.

  Wyrick. [Doc. 26]. On December 20, 2019, Judge Wyrick issued an R&R, recommending

  that the Court grant the United States’s motion for an installment order. [Doc. 27]. The

  docket entry for this order indicates that a copy of this order was mailed to Defendant on

  December 20, 2019, but does not indicate what address it was mailed to. Thereafter, on

  December 23, 2019, Judge Wyrick entered an order setting a hearing on the United States’s

  show cause motion for January 29, 2020. [Doc. 28]. The docket reflects that this was

  mailed to Defendant on December 23, 2019, at P.O. Box 1357, Talbott, Tennessee.

        On January 7, 2020, this Court adopted Judge Wyrick’s December R&R, and

  granted Plaintiff’s motion for an installment order. [Doc. 29]. The Court noted that

  Defendant had not filed any objections to the R&R. The Court thus ordered Defendant to

  make payments of $2,000 per month to the Department of Justice (“DOJ”) in payment

  towards the judgment in this matter. [Id.]. The docket reflects that this order was mailed

  to Defendant on January 7, 2020, at P.O. Box 1357, Talbott, Tennessee.

        On January 28, 2020, the day before Judge Wyrick’s scheduled show cause hearing,

  Defendant made his first appearance in this matter by filing a motion to amend the Court’s

  January 7, 2020, installment payment order, pursuant to Federal Rule of Civil Procedure

  59(e). [Doc. 30]. This Rule 59(e) motion remains pending before the Court.

                                              4

Case 2:16-cv-00035-RLJ-CRW Document 44 Filed 07/02/20 Page 4 of 16 PageID #: 541
         Judge Wyrick conducted a hearing on the motion to show cause on January 29,

  2020. [Doc. 34]. At the hearing, Mark Schilling, a revenue officer with the IRS, who was

  in charge of collecting delinquent taxes in Defendant’s case, testified that, in the course of

  his work, he learned that Defendant was a self-employed attorney, and was able to make

  contact at Defendant’s office in Morristown. [Id. at 13-15]. Mr. Schilling stated that

  Defendant was not voluntarily filing any returns, but rather, filed late tax returns only after

  Mr. Schilling made contact. [Id. at 16]. Defendant was also not making his quarterly tax

  payments as required by the Internal Revenue Code (“IRC”). [Id.]. Ultimately, to collect,

  and force Defendant to comply with his obligations, Mr. Schilling referred the case to the

  DOJ for an injunction. [Id. at 18]. After the injunction was entered in June 2017, Mr.

  Schilling attempted, in January 2018, to hand deliver a copy of the injunction to a

  residential address, but discovered that Defendant did not live at that address. 1 Mr.

  Schilling testified that he then “took the actual copy of the injunction to [Defendant’s]

  office address, which I left it in a confidential envelope with [Defendant’s] secretary, . . .

  who stated that [Defendant] . . . still had an office upstairs.” [Id.]. Mr. Schilling also left

  paperwork requesting that Defendant submit three years of tax returns that were late, and

  Defendant made contact thereafter by bringing the 2016 tax return to the IRS office. [Id.

  at 18-19]. Mr. Schilling testified that, when Defendant was in the IRS office, he discussed

  the injunction with Defendant and Defendant stated that it was not served correctly. [Id.


         1
           Mr. Schilling testified on cross-examination that he believed this residential address was
  on “Sunsong” Street. [Doc. 34 at 21]. Accordingly, it appears that the 481 N. Susong Street
  address, which the United States was using to send Defendant copies of motions, was not
  Defendant’s correct address.
                                                  5

Case 2:16-cv-00035-RLJ-CRW Document 44 Filed 07/02/20 Page 5 of 16 PageID #: 542
  at 19]. Mr. Schilling believed that Defendant had a copy of the injunction with him at that

  time, and, through their discussion, Mr. Schilling’s impression was that Defendant was

  aware of the injunction. [Id.]. Mr. Schilling testified that, nonetheless, Defendant did not

  make any quarterly tax payments, or any payments whatsoever, for his tax liabilities for

  the years of 2017, 2018, or 2019. [Id. at 19-20]. Additionally, since June of 2017,

  Defendant had not filed a single sworn statement with the IRS stating that he was

  complying with his federal tax obligations. [Id. at 20].

         Defendant then testified that he never received a copy of the injunction order. [Id.

  at 24]. When asked if his secretary did not bring him the copy that was hand delivered,

  Defendant responded that he does not have a secretary, “but I’m talking about when it

  actually was filed, the motion was filed and the injunction was entered by the Court, I did

  not get service, so I didn’t - - I had no ideal [sic].” Defendant continued on to state that

  when he filed for bankruptcy in early 2018, and the discharge was granted in August 2018,

  he believed that his liability on this matter was extinguished. [Id.]. Defendant stated that

  he did not receive any notices through the Court’s electronic filing system (“ECF”), and,

  therefore, only had what he received in the mail. [Id. at 24-25]. He stated that after he

  received Judge Wyrick’s December R&R, he noticed that a notation on the docket

  indicated that it had been sent to him “at my address that I’ve always used with the Court,

  so that made me realize that there were other things that I never received.” [Id. at 25].

  Accordingly, Defendant stated that it was not until he received Judge Wyrick’s December

  R&R that he went onto the ECF system and saw all the other filings in this case, including

  the injunction order. [Id.]. Defendant admitted that he had not been filing his quarterly

                                               6

Case 2:16-cv-00035-RLJ-CRW Document 44 Filed 07/02/20 Page 6 of 16 PageID #: 543
  tax returns, stating that his understanding was that “the injunction, if there was one, which

  I didn’t know about,” would have been related to the judgment, which he believed was

  discharged. [Id. at 28-29]. Defendant testified that his bankruptcy was granted on August

  1, 2018, but admitted that, since that date, he had not filed any quarterly tax payments or

  tax returns. [Id. at 29]. Defendant testified that he could not prepare his 2018 tax return

  because he was still waiting on one bank statement. [Id. at 30]. Defendant later admitted,

  upon questioning by the Court, that the first time he attempted to retrieve the necessary

  documents from the bank was the Monday before the show cause hearing. [Id. at 40-41].

  Finally, Defendant stated that he believed that he had scanned his recent tax records to his

  computer, but his computer crashed in early December 2019, and he had been looking for

  the records since receiving the December R&R, only discovering them in a storage unit the

  week of the show cause hearing. [Id. at 30-31].

         On cross-examination, Defendant admitted that, after this case was filed, he

  executed a waiver of service of the summons. [Id. at 31]. He further admitted that, along

  with the waiver of service, he received a copy of the initiating complaint, but testified that

  he did not notice that the United States sought an injunction in that complaint. [Id. at 32].

  He stated that he was sure that he read the complaint at the time he received it, but only

  remembered that the United States was asking for a judgment for taxes. [Id. at 33].

  Defendant admitted that, on his bankruptcy petition, he checked “yes” that a legal action

  had been brought against him within the past year, and listed the instant case. [Id. at 33-35].

  Defendant also admitted that he checked that the status of the case was “concluded,” and

  stated that he believed that the default judgment concluded the case. [Id. at 35-36]. When

                                                7

Case 2:16-cv-00035-RLJ-CRW Document 44 Filed 07/02/20 Page 7 of 16 PageID #: 544
  asked if he saw the default judgment before filing the bankruptcy petition, Defendant

  responded “I’m assuming I probably went online to check, but that’s all.” [Id. at 36].

  Defendant then conceded that he was “fully aware” that a judgment had been entered in

  this case. [Id.]. Defendant further admitted that he merely assumed that this Court’s orders

  were no longer in effect after the bankruptcy discharge without conducting any legal

  research on the matter. [Id. at 39-40]. Defendant admitted that, since June 2017, he had

  not made a single estimated quarterly tax payment to the IRS, and had not filed a single

  written statement with the IRS confirming that he was complying with his federal tax

  obligations. [Id. at 41-42].

         After the hearing, both the United States and Defendant filed briefs containing their

  concluding arguments. [Docs. 35, 37]. In his argument, Defendant reiterated that he

  received the default judgment on the monetary amount at his mailing address, but did not

  receive any subsequent filings in this matter until Judge Wyrick’s December R&R. [Doc.

  37 at 2-4]. Defendant also stated that he did not receive copies of Judge Wyrick’s

  December R&R and the order setting the show cause hearing until January 3, 2020, because

  he did not check his mail over the holidays, and the post office is located 45 minutes from

  his home. [Id. at 4]. Defendant also argued that the debts related to this action were

  discharged by the bankruptcy court, and he has no further personal liability for the 2009

  and 2010 taxes that the United States is attempting to collect. [Id. at 5]. Nevertheless,

  Defendant concludes that “he is now in a financial position to begin paying on the

  additional tax debt he still owes for tax years 2014-2019 and to begin making quarterly

  payments starting with tax year 2020[.]” [Id. at 6].

                                               8

Case 2:16-cv-00035-RLJ-CRW Document 44 Filed 07/02/20 Page 8 of 16 PageID #: 545
         On April 27, 2020, Judge Wyrick issued an R&R making several findings of fact

  and concluding, based on those findings, that the United States had met its burden of

  establishing by clear and convincing evidence that Defendant violated the Court’s prior

  injunction order. [Doc. 41]. Accordingly, Judge Wyrick recommended that this Court find

  Defendant in civil contempt. [Id. at 12]. Moreover, Judge Wyrick stated that “[i]n light of

  Defendant’s lack of candor with the Court, his refusal to participate in this litigation until

  a Show Cause Order had issued, his utter failure to meet his obligations under the orders

  of the Court, and his status as an attorney and officer of the Court who routinely practices

  before this very Court,” she recommended that the Court: (1) refer Defendant to the Chief

  District Judge pursuant to Local Rule 83.7 for the initiation of any disciplinary proceedings

  she deems proper; (2) extend for an additional five years the requirement that Defendant

  file quarterly taxes so long as he is self-employed, requiring him to file all federal income

  tax returns when due and to timely pay any tax owing; and (3) require Defendant for a

  period of five years to file into the record of this Court quarterly declarations under penalty

  of perjury, with supporting documentation, providing assurance that he has fully complied

  with his obligations under the Court’s orders. [Id. at 12-13]. Finally, Judge Wyrick

  recommended that this Court admonish Defendant that his continued failure to meet his

  obligations to the Court and under the IRC could result in the loss of his right to practice

  law. [Id. at 13].

         Defendant filed objections to Judge Wyrick’s April R&R, specifically to her alleged

  recommendations that (1) the injunction to be modified to require Defendant to pay $2,000

  per month toward the default judgment; and (2) he be found in civil contempt. [Doc. 42 at

                                                9

Case 2:16-cv-00035-RLJ-CRW Document 44 Filed 07/02/20 Page 9 of 16 PageID #: 546
  2]. With regard to the modification, Defendant argues that the debt included in the default

  judgment was discharged by the bankruptcy court, and therefore, the amount he owes is

  significantly less. [Id.]. With regard to contempt, Defendant argues that he was simply

  not aware of the injunction, and then wrongfully determined that his bankruptcy case would

  resolve the matter. [Id. at 4]. Defendant also objects to being found in civil contempt on

  the ground that such may subject him to discipline by the Tennessee Board of Professional

  Responsibility, which may impair his ability to pay on this judgment. [Id.]. Defendant

  states that he does not object to Judge Wyrick’s further recommendation extending his

  obligations under the injunction for five additional years, and requiring him to file

  documentation with the Court, but objects to the recommendation that he be referred to the

  Chief District Judge under Local Rule 83.7, again, on the grounds that such may subject

  him to professional discipline. [Id. at 5].

         The United States responds that Defendant’s objection to the $2,000 monthly

  payments can be quickly disposed of, because the April R&R contains no such

  recommendation, but rather, that requirement comes from the Court’s earlier order issued

  after the United States filed a motion for entry of an installment payment order. [Doc. 43

  at 5]. As to Defendant’s objections to being found in civil contempt, the United States

  argues that nothing in his objection serves to show that his conduct did not warrant a finding

  of civil contempt at the time of the hearing. [Id. at 6]. The United States argues that

  Defendant’s claims that he did not “knowingly” violate the injunction are meritless, and

  his claim that he would be subject to discipline by the Tennessee Board of Professional

  Responsibility is not a defense to a finding of civil contempt. [Id. at 6-8].

                                                10

Case 2:16-cv-00035-RLJ-CRW Document 44 Filed 07/02/20 Page 10 of 16 PageID #: 547
                                   II.    Analysis

         The Court begins by noting that, although Defendant attempts to collapse his

  arguments in his objections to the April R&R with his arguments in support of his Rule

  59(e) motion, these matters are entirely separate, and the Court will proceed accordingly.

  This order will address only those arguments relevant to Judge Wyrick’s April R&R on the

  United States’ motion for order to show cause and modify injunction.             Notably,

  Defendant’s two lines of objection to Judge Wyrick’s April R&R relate to (1) the

  “recommendation” that he be ordered to pay $2,000 a month on his tax debt; and (2) the

  recommendation that he be held in civil contempt. As the United States correctly points

  out, Judge Wyrick’s April R&R contains no recommendation relating to installment

  payments, and that matter is appropriate addressed only in the context of Defendant’s Rule

  59(e) motion. Accordingly, the Court will address Defendant’s only objection to matters

  actually contained in Judge Wyrick’s April R&R, namely, her recommendation that he be

  held in civil contempt.

         Because Defendant has objected to Judge Wyrick’s April R&R, this Court conducts

  a de novo review of whether Defendant should be held in civil contempt. See 28 U.S.C.

  § 636(b)(1); Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986). “[T]he purpose of civil

  contempt is to coerce an individual to perform an act or to compensate an injured

  complainant.” United States v. Bayshore Associates, Inc., 934 F.2d 1391, 1400 (6th Cir.

  1991). “Contempt proceedings enforce the message that court orders and judgments are to

  be complied with in a prompt manner.” Elec. Workers Pension Trust Fund of Local Union



                                             11

Case 2:16-cv-00035-RLJ-CRW Document 44 Filed 07/02/20 Page 11 of 16 PageID #: 548
  58, IBEW v. Gary’s Elec. Serv. Co., 340 F.3d 373, 378 (6th Cir. 2003) (internal quotation

  marks omitted).

         The party seeking civil contempt must establish by clear and convincing evidence

  that the alleged contemnor has violated the Court’s prior orders. Harrison v. Metro. Gov’t

  of Nashville and Davidson Cnty., 80 F.3d 1107, 1112 (6th Cir. 1996) (overruled on other

  grounds).   Moreover, the party seeking civil contempt must establish by clear and

  convincing evidence that the alleged contemnor had knowledge of the order and the order

  was specific and definite. Glover v. Johnson, 138 F.3d 229, 244 (6th Cir. 1998). Once the

  party seeking civil contempt has made these three showings, it has established a prima

  facie case, and the burden shifts to the alleged contemnor to defend the contempt allegation

  by bringing forth evidence demonstrating “that he is presently unable to comply with the

  court’s order.” Elec. Workers Pension Tr. Fund, 340 F.3d 373, 379 (6th Cir. 2003).

         The civil contempt standard is generally an objective standard, and a party’s

  subjective belief that he was complying with an order will not insulate him from civil

  contempt if that belief was objectively unreasonable. Taggart v. Lorenzen, 139 S. Ct. 1795,

  1802 (2019). Subjective intent may be relevant, however, and a party’s “record of

  continuing and persistent violations” and “persistent contumacy” justifies placing the

  burden of any uncertainty in the decree on the shoulders of the party who violated the court

  order. Id. (quoting McComb v. Jacksonville Paper Co., 336 U.S. 187, 192-93 (1949)).

         Defendant does not appear to contest Judge Wyrick’s conclusion that the order was

  specific and definite, or even that he violated the injunction order. Instead, Defendant’s

  argument centers on whether he had knowledge of the injunction order. The Court agrees

                                              12

Case 2:16-cv-00035-RLJ-CRW Document 44 Filed 07/02/20 Page 12 of 16 PageID #: 549
  with Judge Wyrick’s conclusion that the United States has presented clear and convincing

  evidence that Defendant had knowledge of the injunction order.

         First, the docket in this case makes clear that copies of Judge Corker’s R&R relating

  to the injunction, and this Court’s order adopting this R&R were sent to Defendant by

  certified mail. Although those docket entries do not directly reflect what address they were

  mailed to, the relevant address for Defendant on the docket has at all times been PO Box

  1357, Talbott, Tennessee, the address he listed on his waiver of service of summons. [Doc.

  3]. Defendant admits that he received a copy of the default judgment entered on the amount

  of taxes owed, in April 2017, which was also sent to him by certified mail. [Doc. 12].

  Nothing on the docket between the time of that default judgment and Judge Corker’s R&R

  indicates that Defendant’s address was amended on the docket, such that any new filings

  would have been sent to a different address. Accordingly, the Court concludes that a copy

  of Judge Corker’s R&R, and a copy of the Court’s order adopting that R&R and issuing an

  injunction, were mailed to Defendant at the post office box where he regularly received

  mail. Although it appears that the United States sent a copy of its motion to the wrong

  address, the inquiry at this stage centers on whether Defendant know of the injunction order

  entered by the Court, not the motion for an injunction filed by the United States. Because

  the Court mailed the R&R and order to Defendant’s correct address, Defendant clearly had

  knowledge of the order.

         In addition to this evidence that Defendant received a copy of the injunction order

  from the Court, Mr. Schilling testified credibly at the show cause hearing that he left a copy

  of this injunction order with Defendant’s secretary at his office, and later discussed the

                                               13

Case 2:16-cv-00035-RLJ-CRW Document 44 Filed 07/02/20 Page 13 of 16 PageID #: 550
  injunction with Defendant, who had a copy of the injunction with him when appearing at

  the IRS’s office. In light of this testimony, it is clear that, even if Defendant did not receive

  the copy of Judge Corker’s R&R, and the Court’s ultimate injunction order, at his post

  office box, he ultimately received a copy of the order from Mr. Schilling, and was aware

  of the order. Furthermore, Defendant’s bankruptcy petition provides further proof that he

  was aware of the Court’s injunction order, since he indicated that this matter was

  “concluded,” on that petition. Although Defendant testified that he did not recall whether

  the complaint requested an injunction, and assumed that this matter was “concluded” when

  the default judgment for the money owed was entered, as Judge Wyrick pointed out, the

  United States’s request for an injunction is mentioned on nearly every page of the six-page

  complaint. It is unfathomable that Defendant, a licensed attorney who practices before this

  very Court, was so ill-versed in the law that he could not comprehend the relief sought by

  the complaint. Accordingly, the Court finds that Defendant’s representations on his

  bankruptcy petition, made under penalty of perjury, further support the conclusion that

  Defendant had actual knowledge of the Court’s injunction order.

         As Judge Wyrick pointed out, whether Defendant was properly served with the

  motion for default judgment on the matter of the injunction is irrelevant at this stage. The

  United States need only show, by clear and convincing evidence, that Defendant had actual

  knowledge of the order. The United States has met this burden.

         The Court pauses here to note that Defendant also complained at the show cause

  hearing that he did not receive any electronic notices of filings in this matter. The reason

  Defendant did not receive such notices is because he never bothered to make an appearance

                                                 14

Case 2:16-cv-00035-RLJ-CRW Document 44 Filed 07/02/20 Page 14 of 16 PageID #: 551
  in this matter, and instead, allowed a default judgment to be entered against him. Defendant

  is a registered ECF user, and is sufficiently familiar with the Court’s ECF system to know

  how to enter an appearance and ensure that electronic notices are received. The Court is

  particularly perturbed by Defendant’s attempts to claim that he had no knowledge of orders

  filed on the docket, given that Defendant intentionally elected not to enter an appearance,

  and had full ability to check the ECF docket at his convenience. Regardless, for the reasons

  stated above, the Court is in complete agreement with Judge Wyrick’s conclusion that

  Defendant had actual knowledge of the Court’s injunction order, and Defendant’s objection

  on this ground is OVERRULED.

         Defendant’s only other argument in objection to being found in civil contempt is

  that, if held in contempt, he may be subject to professional discipline by the Tennessee

  Board of Professional Responsibility, which may then impair his ability to repay the taxes

  owed. But, as the United States correctly points out, this argument does not relate to any

  of the elements of civil contempt, and therefore, does not have any bearing on the Court’s

  analysis. Additionally, given that Defendant has spent years avoiding paying his tax

  liability to the IRS, the Court is particularly disinclined to accept an argument based on the

  pragmatic concern of Defendant’s ability to pay. For the same reason, to the extent that

  Defendant objects to Judge Wyrick’s recommendation that he be referred to the Chief

  District Judge pursuant to Local Rule 83.7, Defendant’s objections are OVERRULED.

                                   III.   Conclusion

         After a de novo review, the Court is in complete agreement with Judge Wyrick. For

  the reasons stated above, Defendant’s objections [doc. 42] to the April R&R [doc. 41] are

                                               15

Case 2:16-cv-00035-RLJ-CRW Document 44 Filed 07/02/20 Page 15 of 16 PageID #: 552
  OVERRULED. The Court ACCEPTS and ADOPTS IN WHOLE Judge Wyrick’s April

  R&R [doc. 41].

         Accordingly, the Court finds Defendant to be in civil contempt of court. As a result,

  the United States’s request to modify the injunction [doc. 23] is GRANTED. The

  requirements in the Court’s injunction that Defendant (a) file quarterly taxes so long as he

  is self-employed; (b) file all federal income tax returns when due; and (c) timely pay any

  tax owing is hereby EXTENDED for FIVE (5) YEARS from the date of this order.

  Additionally, the Court’s injunction is hereby AMENDED to require Defendant, for a

  period of FIVE (5) YEARS from the date of this order, to file into the record of this Court

  quarterly declarations under penalty of perjury, with supporting documentation, providing

  assurances that he has fully complied with his obligations under the Court’s orders. This

  order merely extends and adds to the requirements of the initial injunction order [docs. 19,

  20], and nothing in this order shall be construed as excusing Defendant from any of the

  requirements in the initial injunction order. The Court ADMONISHES Defendant that

  failure to comply with the Court’s orders may result in additional sanctions, including, but

  not limited to, loss of the right to practice law. Finally, the Court hereby REFERS

  Defendant to the Chief District Judge for any disciplinary action she deems appropriate,

  pursuant to Local Rule 83.7.

         IT IS SO ORDERED.



                                                                 s/ Leon Jordan
                                                           United States District Judge


                                              16

Case 2:16-cv-00035-RLJ-CRW Document 44 Filed 07/02/20 Page 16 of 16 PageID #: 553
